Citation Nr: 1307956	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-27 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for a leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty service from January 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Veterans Appeals (Court) held that a claim for service connection for PTSD also encompasses claims for service connection for all psychiatric disabilities afflicting a veteran based on a review of the medical evidence.  However, despite a diagnosis of depressive disorder and alcohol dependence, the Board notes that the Veteran only asserts that he has PTSD related to his service.  The Veteran testified at a hearing before the Board in December 2012.  At that time, the Veteran and his representative clarified that the Veteran is seeking service connection for PTSD and no other psychiatric condition.  As such, the Board characterized the issue on appeal as indicated.  

Further development is required before the Board can adjudicate the Veteran's pending claim of entitlement to service connection for PTSD.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  On December 11, 2012, prior to the promulgation of a decision in the appeal of the Veteran's claim for service connection of a back disorder, the Board received notification from the Veteran that a withdrawal of this appeal is requested.

2.  On December 11, 2012, prior to the promulgation of a decision in the appeal of the Veteran's claim for service connection of a bilateral knee disorder, the Board received notification from the Veteran that a withdrawal of this appeal is requested.

3.  On December 11, 2012, prior to the promulgation of a decision in the appeal of the Veteran's claim for service connection of an eye disorder, the Board received notification from the Veteran that a withdrawal of this appeal is requested.

4.   On December 11, 2012, prior to the promulgation of a decision in the appeal of the Veteran's claim for service connection of a leg disorder, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of the claim for service connection of a back disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal of a Substantive Appeal of the claim for service connection of a bilateral knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

3.  The criteria for withdrawal of a Substantive Appeal of the claim for service connection of an eye disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

4.  The criteria for withdrawal of a Substantive Appeal of the claim for service connection of a leg disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the Board videoconference hearing before the undersigned on December 11, 2012, the Veteran indicated that he wished to withdraw his appeal of his claims for service connection of a back disorder, bilateral knee disorder, eye disorder, and a leg disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  This duty includes obtaining all available and relevant VA treatment records.  VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

In December 2012, the Veteran that he receives treatment for his PTSD at the VA Medical Center in Biloxi, Mississippi.  The Board notes that VA treatment records dated January 2007 through July 2012 have been associated with the Veteran's claims file, and that they show treatment for the Veteran's claimed PTSD.  However, according to the Veteran's testimony, his treatment is ongoing, and there is no indication that more recent records have been associated with the claims file, despite the clear indication that they exist and may contain pertinent information regarding the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the Veteran's complete VA treatment records from the Biloxi, Mississippi medical center and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of July 2012 to the present.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


